Exhibit 10.2 FORM OF PLEDGE AND SECURITY AGREEMENT This PLEDGE AND SECURITY AGREEMENT, dated as of [ , 2014] (as amended or otherwise modified from time to time, this “ Security Agreement ”), is made by and among Variation Biotechnologies (US), Inc., a Delaware corporation (the “ Borrower ”) and the Guarantors party to the Credit Agreement (defined below); (the Borrower, the Guarantors and any Subsidiary that becomes a party to this Security Agreement are herein referred to as the “ Grantors ”) (terms used in the preamble and the recitals have the definitions set forth in or incorporated by reference in Article I ), in favor of PCOF 1, LLC (together with its successors, transferees or assignees, the “ Secured Party ”). W I T N E S S E T H : WHEREAS, pursuant to a Credit Agreement and Guaranty, dated as of [ , 2014], (as amended or otherwise modified from time to time, the “ Credit Agreement ”), by and among the Borrower, each Guarantor party thereto and the Secured Party, the Secured Party has extended Commitments to make Loans to the Borrower; and WHEREAS, as a condition precedent to the making of Loans under the Credit Agreement, the Grantors are required to execute and deliver this Security Agreement; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each Grantor agrees, for the benefit of the Secured Party, as follows: ARTICLE I DEFINITIONS SECTION 1.1 Certain Terms . The following terms (whether or not underscored) when used in this Security Agreement, including its preamble and recitals, shall have the following meanings (such definitions to be equally applicable to the singular and plural forms thereof): “ Borrower ” is defined in the preamble
